           Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 1 of 17



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



ZAKARIA HAQUE
90 2nd Street
Fairfield, CT 06825,
                                                              Civil Action No. 19-______
individually and on behalf of all those similarly
situated,
                                                          COMPLAINT – CLASS ACTION
                         Plaintiffs,

                 v.                                          JURY TRIAL DEMANDED

CAPITAL ONE FINANCIAL CORPORATION,
1680 Capital One Dr.
McLean, VA 22102,

CAPITAL ONE, NATIONAL ASSOCIATION,
1680 Capital One Dr.
McLean, VA 22102,

and

CAPITAL ONE BANK (USA), NATIONAL
ASSOCIATION,
4851 Cox Road
Glen Allen, VA 23060,

                         Defendants.



       Plaintiff Zakaria Haque (“Plaintiff”), individually and on behalf of all others similarly

situated, through the undersigned counsel, hereby alleges the following, against Defendants

Capital One Financial Corporation; Capital One, National Association; and Capital One Bank

(USA), National Association (collectively, “Capital One” or “Defendants”). Based upon personal

knowledge, information, belief, and investigation of counsel, Plaintiff specifically alleges as

follows:
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 2 of 17



SUMMARY OF THE CASE

       1.      Plaintiff brings this action on behalf of a nationwide class against Defendants

because of their failure to protect the confidential information of millions of consumers and

small businesses – including financial information (e.g., bank account numbers, fragments of

transaction history, self-reported income, and credit scores), and/or personal information (e.g.,

Social Security numbers, names, addresses, phone numbers, email addresses, and dates of birth)

(collectively, their “Sensitive Information”). Defendants’ wrongful disclosure has harmed

Plaintiff and the Class, believed to include approximately 100 million card customers and

applicants.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(d) in that: (1)

this is a class action involving more than 1,000 class members; (2) minimal diversity is present

as Plaintiff is a citizen of Connecticut (and the proposed class members are from various states),

while Defendants are citizens of Virginia; and (3) the amount in controversy exceeds the sum of

$5,000,000, exclusive of interest and costs.

       3.      This Court has personal jurisdiction over Defendants. Defendants carry on a

continuous and systematic part of their general business within the Commonwealth of

Pennsylvania. Among other things, while Defendants market their credit card products

throughout the United States and their credit card loan portfolio is “geographically diversified

due to [their] product and marketing approach,” Pennsylvania is one of seven states in which

Defendants’ credit card loan portfolio has a particularly high concentration.1 In addition,

Defendants have a brick-and-mortar presence in this district with a “Capital One Café” at 135 S.

1
    Capital One's 2018 Annual Report, available at http://phx.corporate-
    ir.net/phoenix.zhtml?c=70667&p=irol-irhome, at 78 (last accessed Aug. 2, 2019).
                                                 2
          Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 3 of 17



17th Street, Suite A, Philadelphia, PA 19103. (A photograph of that café is featured in

Defendants’ 2018 Annual Report posted on the Investor Relations portion of their website.2)

Capital One cardholders can access their accounts through over a dozen “Allpoint Network”

ATMs in the City of Philadelphia.

        4.       Venue is proper in this District pursuant to: (1) 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this

District, and (2) 28 U.S.C. § 1391(b)(3) in that Defendants are subject to personal jurisdiction in

this District.

                                              PARTIES

        5.       Plaintiff Zakaria Haque is an individual residing in Fairfield, Connecticut, who

has been a credit card and automobile loan customer of Capital One and whose Sensitive

Information, on information and belief, was compromised in the Data Breach described herein.

        6.       Defendant Capital One Financial Corporation is a Delaware corporation with its

principal place of business in McLean, Virginia.

        7.       Defendant Capital One, National Association (“CONA”) is a national bank with

its principal place of business in McLean, Virginia. Defendant CONA is a wholly-owned

subsidiary of Capital One Financial Corporation.

        8.       Defendant Capital One Bank (USA), National Association (“COBNA”) is a

national bank with its principal place of business in McLean, Virginia. Defendant COBNA is a

wholly-owned subsidiary of Capital One Financial Corporation.




2
    Id., at page prior to Chairman's Letter to Shareholders and Friends.
                                                   3
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 4 of 17



                                 FACTUAL BACKGROUND

       9.      Defendant Capital One Financial Corporation, through its subsidiaries, including

Defendants CONA and COBNA, is one of the largest credit-card issuers in the United States,

and one of the top 10 largest banks based on deposits, serving approximately 45 million

customer accounts.

       10.     On July 29, 2019, Capital One publicly announced that ten days earlier, on July

19, 2019, it had “determined there was unauthorized access by an outside individual who

obtained certain types of personal information relating to people who had applied for its credit

card products and to Capital One credit card customers.” Its statement continued:

               Based on our analysis to date, this event affected approximately
               100 million individuals in the United States and approximately 6
               million in Canada.

               ....

               The largest category of information accessed was information on
               consumers and small businesses as of the time they applied for one
               of our credit card products from 2005 through early 2019.3

       11.     Capital One further disclosed that the breached Sensitive Information included:

               a.     Personal information, including names, addresses, zip codes/postal codes,

                      phone numbers, email addresses, dates of birth, and self reported income;

               b.      Customer status data, e.g., credit scores, credit limits, balances, payment

                       history, contact information;

               c.      Fragments of transaction data from a total of 23 days during 2016, 2017,

                       and 2018;



3
    Capital One Announces Data Security Incident, Capital One, http://phx.corporate-
    ir.net/phoenix.zhtml?c=70667&p=irol-newsArticle_Print&ID=2405042 (emphasis added)
    (last accessed Aug. 2, 2019).
                                                 4
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 5 of 17



               d.       About 140,000 Social Security numbers of its credit card customers; and

               e.       About 80,000 linked bank account numbers of its secured credit card

                        customers.

       12.     Defendants did not learn of the Data Breach that had occurred on March 22 and

23, 2019 until July 17, 2019, and publicly disclosed it almost two weeks later, on July 29, 2019,

over four months after the Sensitive Information of over 100 million customers and credit card

applicants was breached. Defendants apparently continued to allow the hacker to intrude their

systems at least until April 21, 2019.

       13.     Defendants only discovered the Data Breach after an individual previously

unknown to Capital One sent the following email to Capital One providing a link to a file

containing the leaked Sensitive Information. The file provided in the link, which was

timestamped April 21, 2019, also contained code for commands used in the intrusion, as well as

a list of more than 700 folders or buckets of data.




       14.     Defendants had obligations, arising from federal and state laws, industry

standards, and promises made to credit card applicants and customers like Plaintiff and other

Class Members, to keep the Sensitive Information confidential and to protect it from

                                                 5
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 6 of 17



unauthorized disclosures. Class Members provided their Sensitive Information to Capital One

with the understanding that Capital One and any business partners to whom Capital One

disclosed the Sensitive Information would comply with their obligations to keep such

information confidential and secure from unauthorized disclosures.

       15.       Capital One promises customers that it will keep their Sensitive Information

confidential, explicitly assuring customers on its credit card applications that “Capital One uses

256-bit Secure Sockets Layer (SSL) technology. This means that when you are on our website,

the data transferred between Capital One and you is encrypted and cannot be viewed by any

other party.”4

       16.       Defendants’ security failures demonstrate that they failed to honor their duties and

promises by:

                 a.     not maintaining an adequate data security system to reduce the risk of data

                        breaches and cyber-attacks;

                 b.     not adequately monitoring their systems to identify the data breaches and

                        cyber-attacks; and

                 c.     not adequately protecting Plaintiff’s and the Class’s Sensitive Information.

       17.       Plaintiff and other Class Members have been injured by the disclosure of their

Sensitive Information in the Data Breach.

       18.       Defendants’ data security obligations and promises were particularly important

given the hundreds of data breaches reported each year, many of which were widely known to

the public and to anyone in Defendants’ industries.



4
    See e.g., information at "Security" icon on application for Venture credit card,
    https://applynow.capitalone.com/?productId=6691 (last visited Aug. 2, 2019) (emphasis
    added).
                                                  6
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 7 of 17



       19.     The Federal Trade Commission (“FTC”) has warned businesses and consumers

for years that data security “is of critical importance to consumers. If companies do not protect

the personal information they collect and store, that information could fall into the wrong hands,

resulting in fraud and other harm, along with a potential loss of consumer confidence in

particular business sectors or entities, payment methods, or types of transactions.”5

       20.     Data breaches allow thieves access to Sensitive Information they can use for

many fraudulent and harmful purposes, including to open financial accounts, receive government

benefits, incur charges and credit in the victim's name, apply for jobs, rent a dwelling or office,

file false tax returns, obtain a driver’s license or official identification card in the victim’s name

but with the thief’s picture, and receive medical services in the victim’s name. Identity thieves

may even give the victim’s personal information to police during an arrest, resulting in an arrest

warrant being issued in the victim’s name.6

       21.     Identity theft, which the FTC describes as a “pernicious crime that harms both

consumers and financial institutions,”7 can be especially harmful because it often takes some

time for the victim to become aware of the theft, the theft can cause substantial harm to the

victim’s credit rating, and the fraudulent use can continue for years.

       22.     Victims of identity theft face substantial costs, inconvenience, and hardship in

repairing damage to their credit records and their good name, restoring access to account funds,

5
    Prepared Statement of the Federal Trade Commission on Protecting Consumer Information:
    Can Data Breaches Be Prevented, The Committee on Energy and Commerce,
    Subcommittee on Commerce, Manufacturing, and Trade, United States House of
    Representatives, at 2 (Feb. 5, 2014) ("2014 FTC Statement").
6
    See Warning Signs of Identity Theft, Federal Trade Commission,
    https://www.identitytheft.gov/Warning-Signs-of-Identity-Theft (last accessed Aug. 2, 2019).
7
    2014 FTC Statement, at 1.


                                                   7
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 8 of 17



and redirecting preauthorized payments and deposits. Identity theft victims frequently are

required to spend many hours and large amounts of money repairing the impact to their credit.

       23.      The FTC maintains the primary repository of identity theft complaints for the

United States. For at least twenty years, identity theft has been among the top three complaints

received by the FTC.8 Since at least 2014, credit card fraud and tax identity theft (in which

thieves use stolen Social Security numbers and other Sensitive Information to steal consumers’

tax refunds), have been among the most common types of identity theft reported to the FTC.9

       24.      Defendants had ample warnings of weaknesses and risks to their systems, as they

have had multiple security breaches in the past. Defendants have issued formal letters to an

undisclosed number of customers informing them that their personal information may have been

breached, including letters issued on or about October 27, 2014, July 28, 2017, July 31, 2017,

and September 12, 2017.

       25.      Sensitive Information is such a valuable commodity to identity thieves that once

the information has been compromised, criminals often trade the information on the “cyber

black-market” for years. As a result of recent large-scale data breaches, identity thieves and




8
    Id. at 8.
9
    Id.; https://www.ftc.gov/news-events/press-releases/2019/02/imposter-scams-top-complaints-
    made-ftc-2018 (last accessed Aug. 2, 2019); https://www.ftc.gov/news-events/press-
    releases/2018/03/ftc-releases-annual-summary-complaints-reported-consumers (last accessed
    Aug. 2, 2019); https://www.ftc.gov/news-events/press-releases/2017/03/ftc-releases-annual-
    summary-consumer-complaints (last accessed Aug. 2, 2019).




                                                 8
          Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 9 of 17



cyber-criminals have openly posted stolen credit card numbers, SSNs, and other Sensitive

Information directly on various Internet websites making the information publicly available.

         26.    Indeed, data breaches and identity theft have a crippling effect on individuals and

detrimentally impact the entire economy as a whole. Financial databases are especially valuable

to identity thieves.

                                     CLASS ALLEGATIONS

         27.    In accordance with Federal Rules of Civil Procedure 23(b)(2) and (b)(3), Plaintiff

brings this case as a class action on behalf of a Class defined as follows:

                All persons in the United States whose Sensitive Information was
                maintained on the servers of Capital One and the cloud computing
                company used by Capital One that were compromised as a result
                of the breach announced by Capital One on or around July 29,
                2019.

         28.    The Class is so numerous that joinder of all members is impracticable. On

information and belief, the Class has more than 100 million members. Moreover, the disposition

of the claims of the Class in a single action will provide substantial benefits to all parties and the

Court.

         29.    There are numerous questions of law and fact common to Plaintiff and Class

Members. These common questions of law and fact include, but are not limited to, the following:

                a.     Whether Defendants’ data security systems prior to the Data Breach

                       complied with all applicable legal requirements;

                b.      Whether Defendants’ data security systems prior to the Data Breach met

                       industry standards;

                c.      Whether Plaintiff’s and other Class members’ Sensitive Information was

                       compromised in the Data Breach; and



                                                  9
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 10 of 17



               d.       Whether Plaintiff and other Class members are entitled to damages as a

                       result of Defendants’ conduct.

       30.     Plaintiff’s claims are typical of the claims of the Class’s claims. Plaintiff suffered

the same injury as Class Members – i.e., upon information and belief, Plaintiff’s Sensitive

information was compromised in the Data Breach.

       31.     Plaintiff will fairly and adequately protect the interests of the Class. Plaintiff has

retained competent and capable attorneys with significant experience in complex and class action

litigation. Plaintiff and his counsel are committed to prosecuting this action vigorously on behalf

of the Class and have the financial resources to do so. Neither Plaintiff nor his counsel has

interests that are contrary to or that conflict with those of the proposed Class.

       32.     Defendants have engaged in a common course of conduct toward Plaintiff and

other Class Members. The common issues arising from this conduct that affect Plaintiff and

Class Members predominate over any individual issues. Adjudication of these common issues in

a single action has important and desirable advantages of judicial economy.

       33.      A class action is the superior method for the fair and efficient adjudication of this

controversy. Class Members’ interests in individually controlling the prosecution of separate

actions are low given the magnitude, burden, and expense of individual prosecutions against

large corporations such as Defendants. It is desirable to concentrate this litigation in this forum to

avoid burdening the courts with individual lawsuits. Individualized litigation presents a potential

for inconsistent or contradictory judgments, and would also increase the delay and expense to all

parties and the court system given the number of people affected by Defendants’ actions and

inaction and the legal and factual issues of this case. By contrast, the class action procedure here

will have no management difficulties. Defendants’ records and the records available publicly



                                                 10
        Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 11 of 17



will easily identify the Class Members. The same common documents and testimony will be

used to prove Plaintiff’s claims and those of the Class.

       34.      A class action is appropriate under Fed. R. Civ. P. 23(b)(2) because Defendants

have acted or refused to act on grounds that apply generally to Class Members, so that final

injunctive relief or corresponding declaratory relief is appropriate as to all Class Members.


                                             FIRST COUNT
                                               Negligence

       35.     Plaintiff realleges and incorporates by reference all preceding factual allegations.

       36.     Capital One required Plaintiff and Class Members to submit non-public Sensitive

Information to apply for a credit card.

       37.     By collecting and storing this data, and sharing it and using it for commercial gain,

Defendants had a duty of care to use reasonable means to secure and safeguard this Sensitive

Information, to prevent disclosure of the information, and to guard the information from theft.

       38.     Defendants’ duty included a responsibility to implement a process by which they

could detect a breach of their security systems in a reasonably expeditious period of time and

give prompt notice to those affected in the case of a data breach.

       39.      Defendants also owed a duty of care to Plaintiff and members of the Class to

provide security consistent with industry standards and the other requirements discussed herein,

and to ensure that their systems and networks—and the personnel responsible for them—

adequately protected their existing and potential customers’ Sensitive Information.

       40.     Only Defendants were in a position to ensure that their systems were sufficient to

protect against the harm to Plaintiff and the members of the Class from a data breach.




                                                11
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 12 of 17



       41.     Defendants breached their duty by failing to use reasonable measures to protect

Plaintiff’s and Class Members’ Sensitive Information.

       42.     The specific negligent acts and omissions committed by Defendants include, but

are not limited to, the following:

               a.      failing to adopt, implement, and maintain adequate security measures to

                       safeguard Plaintiff’s and Class Members’ Sensitive Information;

               b.      failing to adequately monitor the security of Defendants’ networks and

                       systems;

               c.      allowing unauthorized access to Plaintiff’s and Class Members’ Sensitive

                       Information;

               d.      failing to recognize in a timely manner that Plaintiff’s and other Class

                       Members’ Sensitive Information had been compromised; and

               e.      failing to accurately notify Plaintiff and Class Members of the Data

                       Breach in a timely manner.

       43.     It was foreseeable that Defendants’ failure to use reasonable measures to protect

and monitor the security of Sensitive Information would result in injury to Plaintiff and other

Class Members. Further, the breach of security, unauthorized access, and resulting injury to

Plaintiff and the members of the Class were reasonably foreseeable.

       44.     It was therefore foreseeable that the failure to adequately safeguard Sensitive

Information would result in one or more of the following injuries to Plaintiff and the members of

the proposed Class: ongoing, imminent, certainly impending threat of identity theft crimes, fraud,

and abuse, resulting in monetary loss and economic harm; actual identity theft crimes, fraud, and

abuse, resulting in monetary loss and economic harm; loss of the confidentiality of the stolen



                                                12
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 13 of 17



confidential data; the illegal sale of the compromised data on the deep web black market;

expenses and/or time spent on credit monitoring and identity theft insurance; time spent

scrutinizing bank statements, credit card statements, and credit reports; expenses and/or time

spent initiating fraud alerts; decreased credit scores and ratings; lost work time; and other

economic and non-economic harm.

        45.     Accordingly, Plaintiff, individually and on behalf of all those similarly situated,

seeks an order declaring that Defendants’ conduct constitutes negligence and awarding damages

in an amount to be determined at trial.

                                          SECOND COUNT
                                          Negligence Per Se

        46.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

fully set forth herein.

        47.     Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, prohibits “unfair

or deceptive acts or practices in or affecting commerce.” The FTC has charged companies with

unfair practices under Section 5 for failing to reasonably safeguard consumer data, and with

“deceptive acts or practices” in violation of Section 5 for making “express and implied claims

that they provide reasonable security for consumers’ personal data” but not employing “available,

cost-effective security measures to minimize or reduce data risks.” Various FTC publications

and orders also form the basis of Defendants’ duty.10




10
     Prepared Statement of the Federal Trade Commission on Protecting Consumer Information:
     Can Data Breaches Be Prevented, The Committee on Energy and Commerce,
     Subcommittee on Commerce, Manufacturing, and Trade, United States House of
     Representatives, at 3-4 (Feb. 5, 2014).
                                                 13
         Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 14 of 17



        48.     Defendants violated Section 5 of the FTC Act (and similar state statutes) by

failing to use reasonable measures to protect Personal Information and not complying with

industry standards.

        49.     Defendants’ violations of Section 5 of the FTC Act (and similar state statutes)

constitute negligence per se.

        50.     Class members are consumers within the class of persons Section 5 of the FTC

Act (and similar state statutes) was intended to protect.

        51.     Moreover, the harm that has occurred is the type of harm the FTC Act (and

similar state statutes) was intended to guard against. Indeed, the FTC has pursued over fifty

enforcement actions against businesses which, as a result of their failure to employ reasonable

data security measures and avoid unfair and deceptive practices, caused the same harm suffered

by Plaintiff and the Class.11

        52.     As a direct and proximate result of Defendants’ negligence, Plaintiff and Class

members have been injured and are entitled to damages, including compensatory, punitive, and

nominal damages, in an amount to be proven at trial.


                                            THIRD COUNT
                                   Breach of Implied-in-Fact Contract

        53.     Plaintiff realleges and incorporates by reference all preceding paragraphs as if

fully set forth herein.

        54.     When Plaintiff and Class members paid money or provided their Sensitive

Information to Defendants in exchange for services, they entered into implied contracts with




11
     2014 FTC Statement, at 2-3.
                                                 14
        Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 15 of 17



Defendants pursuant to which Defendants agreed to safeguard and protect such information and

to timely and accurately notify them if their data had been breached and compromised.

       55.       Defendants solicited and invited prospective clients and other consumers to

provide their Sensitive Information as part of Defendants’ regular business practices. These

individuals accepted Defendants’ offers and provided their Sensitive Information to Defendants.

In entering into such implied contracts, Plaintiff and the Class assumed that Defendants’ data

security practices and policies were reasonable and consistent with industry standards, and that

Defendants would use part of the funds received from Plaintiff and the Class to pay for adequate

and reasonable data security practices.

       56.       Plaintiff and the Class would not have provided and entrusted their Sensitive

Information to Defendants in the absence of the implied contract between them and Defendants

to keep the information secure.

       57.       Plaintiff and the Class fully performed their obligations under the implied

contracts with Defendants.

       58.       Defendants breached their implied contracts with Plaintiff and the Class by failing

to safeguard and protect their Sensitive Information and by failing to provide timely and accurate

notice that their personal information was compromised as a result of a data breach.

       59.       As a direct and proximate result of Defendants’ breaches of their implied

contracts, Plaintiff and the Class sustained actual losses and damages as described herein.

       WHEREFORE, Plaintiff and Class Members demand judgment as follows:

       A.        Certification of the action as a Class Action pursuant to Federal Rule of Civil

Procedure 23, and appointment of Plaintiff as Class Representative and his counsel of record as

Class Counsel;



                                                  15
Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 16 of 17
Case 2:19-cv-03512-MMB Document 1 Filed 08/02/19 Page 17 of 17



                            Adam Frankel
                            GREENWICH LEGAL ASSOCIATES, LLC
                            881 Lake Avenue
                            Greenwich, CT 06831
                            (203) 622-6001
                            adam@grwlegal.com

                            Counsel for Plaintiff and the
                            Proposed Class




                              17
